Lumpkin, J.
(After stating the foregoing facts.)
1, 2. In Southern Ry. Co. v. Reeves, 116 Ga. 743 (42 S. E. 1043), it was held that ordinarily it is no part of the duty of the employees of a railway company in charge of a passenger-train to physically assist passengers to alight therefrom; but that the duty of rendering such assistance may arise from special circumstances. A like ruling was made in Central Ry. Co. v. Madden, 135 Ga. 205 (69 S. E. 165, 31 L. R. A., (N. S.) 813), where a sick passenger complained of improper treátment. In Southern Ry. Co. v. Hobbs, 118 Ga. 227 (45 S. E. 23), Chief Justice Simmons, in'delivering the opinion, said that there was much respectable authority for the proposition that where a passenger is manifestly aged, infirm, sick, or of defective eyesight, it becomes the duty of the railway carrier to render to him .or her such assistance, provided that the servants of the carrier know, or by reasonable attention to their duties, ought to discover the fact of such infirmity. The authorities which he cited fully support the position announced, both by reasoning and by citation of adjudicated cases. In 3 Thomp. Neg. §§ 2845, 2846, 2847, the learned author strongly declares the position, and severely criticises the decisions of some courts. See also Ray on Passenger Carriers, § 67; 2 Shear. & Red. Neg. (5th ed.) § 510; 1 Letter on Carriers of Passengers, §§ 106, 108; 2 Hutch. Car. (3d ed.) §§ 992, 993. The underlying principle is, that a carrier of passengers is bound to use extraordinary care for their safety in connection with their carriage and discharge; that what such care requires to be done depends on the facts of the case; and that if a passenger is manifestly infirm, sick, or blind, and this is known to the servants of the carrier, or ought to be discovered by reasonable attention to their duties, extraordinary care must be used in the light of such facts.
In Daniels v. Western & Atlantic R. Co., 96 Ga. 786 (22 S. E. 956), the case was decided on headnotes. It was said that “If, under any circumstances, a railroad company is under a duty to render an infirm passenger physical "personal assistance in alighting from a train,” yet as the evidence failed to show such a state of facts as would require the rendering of such assistance to the plaintiff, *381the verdict was right on the substantial merits of the case, and if the charge complained of was erroneous, it did not require a new trial. The reporter’s statement of facts shows, that the testimony of the plaintiff was that she was infirm and weak in her hands, on account of rheumatism; that her son helped her on the train, and a colored porter helped her on the ear where she rode; and that her son told this porter that she was sick and would need help in getting off the car, and the porter said he would help her. No notice of the plaintiff’s condition was given to the conductor. For the defendant it appeared that neither the conductor, his flagman, nor the baggage-master knew anything about the infirmity of the plaintiff. The decision is criticised in 2 Sherman & Redfield on Negligence (5th ed.), § 510, note 4. In Western & Atlantic R. Co. v. Harwood, 104 Ga. 127 (29 S. E. 913), a decision by five Justices, the principle above stated was recognized; but it was held that a voluntary promise by a conductor to aid a passenger in getting off of a railroad car at a certain station did not impose upon the company any liability for a failure of the conductor, after reaching such station, to enter the car and assist the passenger from her seat to the place of exit from such car, where it did not appear that the conductor had notice of any condition of the passenger, or circumstances, which would render such assistance necessary. Here the passenger was alleged to have been received with full knowledge of his blind and unattended condition, and it was alleged that a promise of assistance was given.
3. It was argued that the conduct of the conductor, if negligent, was not the proximate cause of the plaintiff’s injury. It was alleged, that' the train was stopped with the car used partly for baggage and express purposes and partly for passengers opposite a platform which was about on a level with the door through which baggage was delivered; that the conductor not only failed to render the plaintiff assistance, as he had promised to do, with full knowledge of the plaintiff’s blindness, but when a passenger tried to assist the plaintiff to alight in the usual manner by going down the steps of the car in which he was riding, the conductor directed that the plaintiff be carried through the next car, which was the express-car, and from which the only mode of egress was by means of a way surrounded by baggage and pack*382ages, and through an unusual door, upon a slippery platform of unusual height for passengers to alight upon, and with a vacant space between the car and the platform. It can not be said, as matter of law, that if the conductor neglected his duty to assist plaintiff, and, upon seeing a fellow passenger undertake to help him, directed the plaintiff to be carried into a position of greater danger, with no warning or assistance to accomplish a safe alighting, this was not the proximate cause of the injury. Nor can it be declared, on demurrer, that, under such circumstances, the company could escape liability because the fellow passenger, who was aiding the plaintiff, failed to warn him of the peril. No positive act of the other passenger intervened between the negligence of the defendant’s conductor and the injury, causing the latter, and breaking its connection with the former.
Several of the decisions cited in the brief of counsel for the plaintiff in error were in cases of injured employees; and none of them are controlling of that now under consideration. The present case is one for submission to the jury, under proper instructions, and the judge correctly overruled the general demurrer.

Judgment affirmed.


All the Justices concur, except Hill, J., not presiding.